MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) denial of a motion to reopen, which the BIA construed as a motion to reconsider.
On November 9, 2007, this court issued an order to show cause why this petition should not be summarily denied. Petitioner responded. This petition for review is summarily denied because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The BIA did not err when it construed petitioner’s motion to reopen as one for reconsideration and then denied it as numerically barred. See 8 C.F.R. § 1003.2(a)-(c).
In response to the order to show cause, petitioner contends he received ineffective assistance of counsel in his immigration proceedings. However, petitioner must exhaust his administrative remedies by first presenting this issue to the BIA. Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.